DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is object to because:
2.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “are described”. The abstract should not contain “are described”. “Are described” is another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided.  Correction is required.

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Remarks
4.	In response to communications filed on 4/1/2021, claim 1 has been cancelled; no claims have been amended, and new claims 2-21 have been added per applicant’s request. Therefore, claims 2-21 are presently pending in the application.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Chun Wang et al. (U.S. Patent No. 7,346,512), in view of Neumeier et al. (U.S. Patent Application Publication No. 2010/0306805).
As to claim 2, Li-Chun Wang et al. teaches a system comprising: one or more processors; and one or more non-transitory machine-readable storage media containing instructions which when executed on the one or more processors (See Li-Chun Wang et al., column 7, lines 26-40), cause the one or more processors to perform operations including: 
receiving unknown content identifiers corresponding to unknown media content being displayed by a media system (See Li-Chun Wang et al., column 3, lines 50-60, wherein Li-Chun Wang teaches that unknown media has fingerprints and fingerprints is read on “content identifier”); 
searching the real-time database using the unknown content identifiers to determine whether the unknown content identifiers correspond to known content identifiers associated with the subset of the plurality of known media content of the real-time database (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database); 
selecting known media content associated with known content identifiers of the real-time database based on the unknown content identifiers corresponding to the known content identifiers in the real-time database (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database; Also see column 3, lines 28-31, wherein Li-Chun Wangs invention is performed in real time. Also see column 16, lines 9-61, wherein LI-Chum Wang et al. discloses the process of determining and selecting/matching the unknown media content with known media content); and 
facilitating substitution of the unknown media content using contextually-related data associated with the selected known media content (See Li-Chun Wang et al., column 3, lines 50-60, wherein the database index contains fingerprints {known content identifiers} representing features at a particular location of the indexed media files {known content}).    
Li-Chun Wang et al., does not explicitly teach determining known content identifiers associated with a subset of a plurality of known media content in a real-time database, wherein the known content identifiers associated with the subset are stored in the real-time database based on the known media content in the subset having associated contextually-related data and wherein the real-time database is searched for matching unknown content identifiers before a non-real-time database is searched.
Neumeier et al. teaches methods for displaying contextually targeted content on a connected television (See abstract), in which he teaches determining known content identifiers associated with a subset of a plurality of known media content in a real-time database, wherein the known content identifiers associated with the subset are stored in the real-time database based on the known media content in the subset having associated contextually-related data and wherein the real-time database is searched for matching unknown content identifiers before a non-real-time database is searched (See Neumeier et al., paragraphs 10-13, wherein Neumeier discloses “the connected televisions system extracts key words and/or phrases from the television signals {known media content} being received and then requests and receives contextually targeted content via the Internet based on those extracted key words and/or phrases. Also see paragraphs 42, 49-50, wherein Neumeier teaches “Based on the information received from the TV client, the server 420 can readily identify the video segment being viewed and the offset time from the start of the program. The online server 420 will match the channel the viewer is watching with one that is being tagged by the offline servers 410 and feed the contextual targeting module 24 with the appropriate keywords/phrases previously provided by the offline server. These keywords/phrases will be attached to the user/TV in question and used by the contextual targeting module 24 to deliver content (e.g., content from a third-party content feed) to the widget 16. The offline servers need not operate in real-time,” wherein offline is read on “non-real time”).
Li-Chun Wang et al. and Neumeier et al. are from the analogous art of processing and managing media content.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Li-Chun Wang et al. and Neumeier et al. to have combined Li-Chun Wang et al. and Neumeier et al.. The motivation to combine Li-Chun Wang et al. and Neumeier et al. is to improve in systems and methods for deriving data from media content, the derived data being indicative of a subject related to the media being displayed (See Neumeier et al., paragraph 9). Therefore, it would have been obvious to one skilled in the art to combine Li-Chun Wang et al. and Neumeier et al..

As to claims 3, 10 and 17, Li-Chun Wang et al. as modified, teaches retrieving contextually-related data associated with the selected known media content when the unknown content identifiers correspond to known content identifiers in the real-time database, wherein the contextually-related data includes data related to the selected known media content; and facilitating display on the media system of the retrieved contextually-related data (See Li-Chun Wang et al., column 3, lines 50-60 and column 22, lines 3-24, wherein displaying the media content in a report. Also see Neumeier et al., paragraphs 10-13, wherein Neumeier discloses “the connected televisions system extracts key words and/or phrases from the television signals {known media content} being received and then requests and receives contextually targeted content via the Internet based on those extracted key words and/or phrases. The received contextually targeted content is displayed on a widget window which is superimposed on a portion of the image being displayed on the television screen).    

As to claims 4, and 11, Li-Chun Wang et al. as modified, teaches wherein the non-real-time database includes known content identifiers associated with the plurality of known media content in the real-time database (See Li-Chun Wang et al., column 18, line 57-column 19, line 45, wherein Li-Chun Wang discloses using another subset in another index for finding a match. Specifically, Li-Chun Wang states “the search is first performed on a first subset of sound files, the high-probability files, and then, only if the first search fails, performed on a second subset containing the remaining files. Failure of the diagonal line scan occurs if the number of points in each offset bin does not reach a predetermined threshold value. Alternatively, the two searches can be carried out in parallel (simultaneously). If the correct sound file is located in a search of the first subset, then a signal is sent to terminate the search of the second subset. If the correct sound file is not located in the first search, then the second search continues until a winning file is located. These two different implementations involve tradeoffs in computational effort and time. The first implementation is more computationally efficient, but introduces a slight latency if the first search fails, while the second implementation wastes computational effort if the winning file is in the first subset but minimizes latency if it is not”).    

As to claims 5, 12 and 18, Li-Chun Wang et al. as modified, teaches wherein the operations further comprise: receiving additional unknown content identifiers corresponding to additional unknown media content being displayed by a media system (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database; Also see column 16, lines 9-61, wherein LI-Chum Wang et al. discloses the process of determining and selecting/matching the unknown media content with known media content); searching the real-time database using the additional unknown content identifiers to determine whether the additional unknown content identifiers correspond to known content identifiers associated with the subset of the plurality of known media content in the real-time database (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database); searching the non-real-time database using the additional unknown content identifiers when the additional unknown content identifiers do not correspond to known content identifiers of the real-time database (See Neumeier et al., paragraphs 10-13, wherein Neumeier discloses “the connected televisions system extracts key words and/or phrases from the television signals {known media content} being received and then requests and receives contextually targeted content via the Internet based on those extracted key words and/or phrases); selecting additional known media content associated with known content identifiers of the non-real-time database; and identifying the additional unknown media content as the selected additional known media content from the non-real-time database (See Li-Chun Wang et al., column 3, lines 50-60, wherein the database index contains fingerprints {known content identifiers} representing features at a particular location of the indexed media files {known content}. Column 15, liens 20-27, wherein the database index is constructed offline {non-real time}).    

As to claims 6, 13 and 19, Li-Chun Wang et al. as modified, teaches wherein the operations further comprise facilitating substitution of the additional unknown media content using contextually-related data associated with the selected additional known media content (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database).    

As to claims 7, 14 and 20, Li-Chun Wang et al. as modified, teaches wherein facilitating substitution of the additional unknown media content using the contextually related data associated with the selected additional known media content comprises: retrieving contextually-related data associated with the selected additional known media content when the additional unknown content identifiers correspond to known content identifiers in the non-real-time database; and sending the retrieved contextually-related data associated with the selected additional known media content to the media system for display of the retrieved contextually-related data associated with the selected additional known media content (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database; Also see column 3, lines 28-31, wherein Li-Chun Wangs invention is performed in real time. Also see column 16, lines 9-61, wherein LI-Chum Wang et al. discloses the process of determining and selecting/matching the unknown media content with known media content. Also see Neumeier et al., paragraphs 10-13, wherein Neumeier discloses “the connected televisions system extracts key words and/or phrases from the television signals {known media content} being received and then requests and receives contextually targeted content via the Internet based on those extracted key words and/or phrases).    

As to claims 8, 15 and 21, Li-Chun Wang et al. as modified, teaches wherein facilitating substitution of the unknown media content using the contextually-related data associated with the known media content comprises: retrieving the contextually-related data associated with the selected known media content when the unknown content identifiers correspond to known content identifiers in the real-time database; and sending the retrieved contextually-related data associated with the selected known media content to the media system for display of the retrieved contextually-related data associated with the selected known media content (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database; Also see column 3, lines 28-31, wherein Li-Chun Wangs invention is performed in real time. Also see column 16, lines 9-61, wherein LI-Chum Wang et al. discloses the process of determining and selecting/matching the unknown media content with known media content. Also see Neumeier et al., paragraphs 10-13, wherein Neumeier discloses “the connected televisions system extracts key words and/or phrases from the television signals {known media content} being received and then requests and receives contextually targeted content via the Internet based on those extracted key words and/or phrases).    

As to claim 9, Li-Chun Wang et al., teaches a computer-implemented method comprising: 
receiving unknown content identifiers corresponding to unknown media content being displayed by a media system (See Li-Chun Wang et al., column 3, lines 50-60, wherein Li-Chun Wang teaches that unknown media has fingerprints and fingerprints is read on “content identifier”);
searching the real-time database using the unknown content identifiers to determine whether the unknown content identifiers correspond to known content identifiers associated with the subset of the plurality of known media content of the real-time database (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database); 
selecting known media content associated with known content identifiers of the real-time database based on the unknown content identifiers corresponding to the known content identifiers in the real-time database (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database; Also see column 3, lines 28-31, wherein Li-Chun Wangs invention is performed in real time. Also see column 16, lines 9-61, wherein LI-Chum Wang et al. discloses the process of determining and selecting/matching the unknown media content with known media content); and 
facilitating substitution of the unknown media content using contextually-related data associated with the selected known media content (See Li-Chun Wang et al., column 3, lines 50-60, wherein the database index contains fingerprints {known content identifiers} representing features at a particular location of the indexed media files {known content}).    
Li-Chun Wang et al., does not explicitly teach determining known content identifiers associated with a subset of a plurality of known media content in a real-time database, wherein the known content identifiers associated with the subset are stored in the real-time database based on the known media content in the subset having associated contextually-related data, and wherein the real-time database is searched for matching unknown content identifiers before a non-real-time database is searched.
Neumeier et al. teaches methods for displaying contextually targeted content on a connected television (See abstract), in which he teaches determining known content identifiers associated with a subset of a plurality of known media content in a real-time database, wherein the known content identifiers associated with the subset are stored in the real-time database based on the known media content in the subset having associated contextually-related data, and wherein the real-time database is searched for matching unknown content identifiers before a non-real-time database is searched (See Neumeier et al., paragraphs 10-13, wherein Neumeier discloses “the connected televisions system extracts key words and/or phrases from the television signals {known media content} being received and then requests and receives contextually targeted content via the Internet based on those extracted key words and/or phrases. Also see paragraphs 42, 49-50, wherein Neumeier teaches “Based on the information received from the TV client, the server 420 can readily identify the video segment being viewed and the offset time from the start of the program. The online server 420 will match the channel the viewer is watching with one that is being tagged by the offline servers 410 and feed the contextual targeting module 24 with the appropriate keywords/phrases previously provided by the offline server. These keywords/phrases will be attached to the user/TV in question and used by the contextual targeting module 24 to deliver content (e.g., content from a third-party content feed) to the widget 16. The offline servers need not operate in real-time,” wherein offline is read on “non-real time”).
Li-Chun Wang et al. and Neumeier et al. are from the analogous art of processing and managing media content.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Li-Chun Wang et al. and Neumeier et al. to have combined Li-Chun Wang et al. and Neumeier et al..  The motivation to combine Li-Chun Wang et al. and Neumeier et al. is to improve in systems and methods for deriving data from media content, the derived data being indicative of a subject related to the media being displayed (See Neumeier et al., paragraph 9). Therefore, it would have been obvious to one skilled in the art to combine Li-Chun Wang et al. and Neumeier et al..

As to claim 16, Li-Chun Wang et al. teaches a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processor to perform operations comprising: 
receiving unknown content identifiers corresponding to unknown media content being displayed by a media system (See Li-Chun Wang et al., column 3, lines 50-60, wherein Li-Chun Wang teaches that unknown media has fingerprints and fingerprints is read on “content identifier”); 
searching the real-time database using the unknown content identifiers to determine whether the unknown content identifiers correspond to known content identifiers associated with the subset of the plurality of known media content of the real-time database (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database); 
selecting known media content associated with known content identifiers of the real-time database based on the unknown content identifiers corresponding to the known content identifiers in the real-time database (See Li-Chun Wang et al., column 3, lines 50-60, wherein the “unknown media sample is identified with a media file in the database (the winning media file) whose relative locations of fingerprints most closely match the relative locations of fingerprints of the sample. In the case of audio files, the time evolution of fingerprints of the winning file matches the time evolution of fingerprints in the sample.” The unknown content identifier is the unknown fingerprint associated with the unknown media sample and the known media is the media file in the database; Also see column 3, lines 28-31, wherein Li-Chun Wangs invention is performed in real time. Also see column 16, lines 9-61, wherein LI-Chum Wang et al. discloses the process of determining and selecting/matching the unknown media content with known media content); and 
facilitating substitution of the unknown media content using contextually-related data associated with the selected known media content (See Li-Chun Wang et al., column 3, lines 50-60, wherein the database index contains fingerprints {known content identifiers} representing features at a particular location of the indexed media files {known content}).    
Li-Chun Wang et al., does not explicitly teach determining known content identifiers associated with a subset of a plurality of known media content in a real-time database, wherein the known content identifiers associated with the subset are stored in the real-time database based on the known media content in the subset having associated contextually-related data and wherein the real-time database is searched for matching unknown content identifiers before a non-real-time database is searched.
Neumeier et al. teaches methods for displaying contextually targeted content on a connected television (See abstract), in which he teaches determining known content identifiers associated with a subset of a plurality of known media content in a real-time database, wherein the known content identifiers associated with the subset are stored in the real-time database based on the known media content in the subset having associated contextually-related data, and wherein the real-time database is searched for matching unknown content identifiers before a non-real-time database is searched (See Neumeier et al., paragraphs 10-13, wherein Neumeier discloses “the connected televisions system extracts key words and/or phrases from the television signals {known media content} being received and then requests and receives contextually targeted content via the Internet based on those extracted key words and/or phrases. Also see paragraphs 42, 49-50, wherein Neumeier teaches “Based on the information received from the TV client, the server 420 can readily identify the video segment being viewed and the offset time from the start of the program. The online server 420 will match the channel the viewer is watching with one that is being tagged by the offline servers 410 and feed the contextual targeting module 24 with the appropriate keywords/phrases previously provided by the offline server. These keywords/phrases will be attached to the user/TV in question and used by the contextual targeting module 24 to deliver content (e.g., content from a third-party content feed) to the widget 16. The offline servers need not operate in real-time,” wherein offline is read on “non-real time”).
Li-Chun Wang et al. and Neumeier et al. are from the analogous art of processing and managing media content.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Li-Chun Wang et al. and Neumeier et al. to have combined Li-Chun Wang et al. and Neumeier et al.. The motivation to combine Li-Chun Wang et al. and Neumeier et al. is to improve in systems and methods for deriving data from media content, the derived data being indicative of a subject related to the media being displayed (See Neumeier et al., paragraph 9). Therefore, it would have been obvious to one skilled in the art to combine Li-Chun Wang et al. and Neumeier et al..

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/18/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164